Citation Nr: 0607921	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-18 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 11, 
2003, for an award of service connection and the assignment 
of a 30 percent evaluation for right ulnar neuropathy.  

(Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder, to include osteoarthritis and 
degenerative disc disease and entitlement to service 
connection for a cervical spine disorder, to include 
osteoarthritis and degenerative disc disease will be the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Morgan G. Adams, Attorney 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active military service from July 
1951 to July 1955 and from March 1958 to June 1962.  He 
served with Reserve components from October 17, 1979, to 
October 17, 1985, including inactive duty training at various 
times and active duty for training during the following 
times: May 17 to May 31, 1980; April 24 to April 27, 1981; 
May 31 to June 12, 1981; August 22 to September 5, 1981; July 
31 to August 14, 1982; January 31 to February 5, 1983; July 
16 to July 30, 1983; and, from December 17 to December 23, 
1983.  He also claimed additional Reserve duty between June 
1962 and October 1979; however, this duty has not been 
verified.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that granted service connection for right ulnar 
neuropathy with thenar eminence atrophy and assigned a 30 
percent rating effective from April 16, 2004.  The veteran 
appealed for an earlier effective date for service 
connection.  

In a January 2005 rating decision, the RO granted an 
effective date of September 11, 2003; however, the veteran 
has continued his appeal for an earlier effective date.  


FINDINGS OF FACT

1.  In May 1987, the RO granted service connection for 
limited motion of the right forearm and assigned a 30 percent 
rating, effective from February 3, 1987.

2.  The veteran did not appeal the May 1987 rating decision 
and it became final.

3.  The veteran has not alleged that the May 1987 RO decision 
was based on clear and unmistakable error (CUE).  

4.  On September 11, 2003, the RO received a request from the 
veteran for an increase in his service-connected disability.  

5.  There is no VA outpatient treatment report dated within 
one year prior to September 11, 2003, that reflects right 
ulnar neuropathy.  

6.  The RO received no private medical report earlier than 
September 11, 2003, which is within the competence of the 
physician and that shows a reasonable probability of 
entitlement to benefits.


CONCLUSION OF LAW

The effective date for service connection for right ulnar 
neuropathy may be no earlier than September 11, 2003, the 
date of VA receipt of an application for an increased rating 
based on ulnar neuropathy or for service connection for ulnar 
neuropathy.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.155, 3.157, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

The United States Court of Appeals for Veterans Claims (CAVC) 
concluded that the VCAA does not apply where further 
assistance will not aid in substantiating the claim.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

In a July 2004 letter, the RO notified the veteran that he 
may submit medical evidence or lay witness evidence showing 
that ulnar neuropathy existed prior to September 11, 2003.  
While this advice is erroneous, the RO did later supply a 
statement of the case (SOC) in December 2004 that correctly 
informed the veteran that the effective date is based on the 
date that VA received a claim for an increased rating and 
that in certain circumstances a prior-dated medical report 
may suffice as a claim for VA benefits.  

Thus, VA has fulfilled its duty to notify the claimant what 
evidence is needed to substantiate the earlier effective date 
claim.  In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), 
the CAVC determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial. 

In the July 2004 VCAA notice letter, the RO notified the 
veteran what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  The RO also 
provided a rating decision, a statement of the case, and a 
supplemental statement of the case concerning an earlier 
effective date.  Together with the July 2004 VCAA notice 
letter, these documents provided notice of the law and 
governing regulations concerning effective dates for payment 
of benefits and the reasons for the determination made 
regarding the earlier effective date claim.  All identified 
relevant evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A(b)-(d) (West 2002 & Supp. 
2005).

Background 

The record reflects that the veteran separated from active 
military service in June 1962; however, he filed his first 
claim for service connection for the right elbow on February 
8, 1987, which is the date that the RO received a signed VA 
Form 21-526, Application for Compensation or Pension.  It is 
important to note that the claim form reflects that the 
veteran requested service connection for "right elbow."  He 
did not specify what elbow symptoms he experienced.  

During a March 1987 VA examination, the veteran reported pain 
in the joints of the right elbow and right hand.

In a May 1987 notice letter, the RO notified the veteran that 
service connection was established for limited motion of the 
right forearm and that a 30 percent rating was assigned, 
effective from March 1, 1987.  The veteran was further 
notified of his appellate rights.  He did not appeal the 
decision.  

On September 11, 2003, the RO received a request from the 
veteran for an increase in his service-connected elbow 
disability.  

In an April 2004 rating decision, the RO denied an increased 
rating for residuals of fracture of the right radial head.  

Subsequently, in April 2004, the veteran requested service 
connection for a right hand condition secondary to the right 
elbow.  

The RO granted service connection for right ulnar neuropathy 
and assigned a 30 percent rating effective from April 16, 
2004, in a June 2004 rating decision, 

The veteran requested an earlier effective date of September 
9, 2003, based on the date that he sent in his claim in 
written correspondence received in June 2004.  

In July 2004, the RO notified the veteran that a statement 
from his doctor or other individuals who could verify when 
the disability began would substantiate his claim for an 
earlier effective date.  

In August 2004, the veteran reported that evidence of 
relevant complaints were reflected in a VA examination report 
dated March 31, 1987.  

By a January 2005 rating decision, the RO granted an earlier 
effective date of September 11, 2003, for service connection 
for right ulnar neuropathy, based on the date that the RO 
received the claim for an increased rating.

In a February 2005 substantive appeal, the veteran claimed 
that he found CUE in a January 2005 statement of the case.  


Analysis 

Concerning CUE claims, VA regulation states that previous 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

Although the veteran attempted to raise a claim of CUE, he 
did not allege that any previous final determination was 
based on CUE, rather, he alleged that a statement of the case 
contained CUE.  Therefore, no valid CUE claim was raised and 
the Board need not further address the issue of CUE.  

The veteran argued entitlement to an effective date of 
February 1987 on the basis of the original claim for service 
connection for residuals of a right elbow fracture.  The 
Board notes that whether he had right ulnar neuropathy 
symptoms at that time is not relevant to the instant claim 
for an earlier effective date for grant of benefits.  What is 
relevant is that after the RO assigned the initial 30 percent 
rating for the right elbow, the veteran did not appeal the 
decision and it became final.

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

The earliest effective date authorized for grant of service 
connection for right ulnar neurological must be the date that 
the RO received the claim for service connection for right 
ulnar neuropathy.  In this case, the claim was contained or 
inferred in a claim for an increased rating for the right 
arm, which was received at the RO on September 11, 2003. 

VA regulation also allows for the date of VA and private 
medical records that refer to the condition claimed to be 
used as the date of the claim, as follows.  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  The payment of retroactive benefits 
from the date of the report or from a period of 1 year prior 
to the date of the report appears to be authorized.  
38 C.F.R. § 3.157(a).

Once a formal claim for compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, the date of a VA outpatient 
examination will be accepted as the date of receipt of a 
claim providing that such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment, or hospital admission.  
38 C.F.R. § 3.157(b)(1).   

Also, once a formal claim for compensation has been allowed 
or a formal claim for compensation has been disallowed for 
the reason that the service-connected disability is not 
compensable in degree, the date of receipt of evidence from a 
private physician or layman will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Thus, the Board must look for any VA and private medical 
evidence that predates September 11, 2003, and that shows the 
reasonable probability of entitlement to benefits.  Because 
any such report must have been dated within 1 year of the 
date that the veteran requested an increased rating, only 
those reports dated from September 11, 2002, need be 
considered.  No relevant VA outpatient treatment report is 
dated within this time frame.  

In February 2004, the RO received private medical reports 
dated within 1 year of September 11, 2003.  A February 25, 
2003, private neurologist report notes a complaint of 
numbness and tingling in ulnar nerve distribution, positive 
Tinel's sign at the right elbow, atrophy of the forearm, and 
an impression of tardy ulnar nerve palsy.  It appears that 
this private report shows a reasonable probability of 
entitlement to benefits and it is within the competence of 
the physician; however, it was received in February 2004, 
which is later than the effective date already assigned.  
According to 38 C.F.R. § 3.157 (b) (2), the date that VA 
receives the private medical report may be accepted as the 
date of the claim.  

Having reviewed all of the evidence of record, the Board 
finds no basis to assign an effective date earlier than 
September 11, 2003, for grant of service connection and a 30 
percent rating for right ulnar neuropathy.  The Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of 


the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  The claim for an effective date 
earlier than September 11, 2003, is therefore denied.  


ORDER

An effective date earlier than September 11, 2003, an award 
of service connection and the assignment of a 30 percent 
evaluation for right ulnar neuropathy is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


